DETAILED ACTION
This action is responsive to communications filed 20 October 2022.
Claims 5 and 14 remain canceled.
Claims 1-4, 6-13 and 15-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US-10802889-B1) hereinafter Ganesan in view of BUSJAEGER et al. (US-20200250172-A1) hereinafter Busjaeger further in view of Alghamdi et al. (NPL, Activity-based cloud sending: Push services for user device multiplicity) hereinafter Alghamdi.
Regarding claim 1, Ganesan discloses:
A cloud server ([FIG. 1] VRMS 102 [col. 13, ls. 50-col. 14, ls. 23] computer system 200 that can be representative of VRMS 102, and may reside in a cloud (i.e. cloud server)) comprising: 
a transceiver ([col. 16, ls. 3-12] interface 206 may include hardware, encoded software, or both providing one or more interfaces for communication, e.g. packet-based, among networks, devices and/or other computer systems); 
a memory that stores webhook events for a plurality of devices ([col. 9, ls. 38-59] store relevant monitoring data in the data stores, e.g. of virtual agent platform, workforce management platform, client, RPA platform [col. 10, ls. 15-62] reports generated by the reporting module can be stored within the data stores, reporting module can trigger alerts or notifications to users when specific events have been detected, e.g. real-time, etc. or triggers (i.e. a webhook, see codeburst.io/what-are-webhooks-b04ec2bf9ca2 wherein webhooks are defined as a concept of event reaction, e.g. calling client side application anytime the server side has something new to report to the client, e.g. pushing data in real-time or when triggered without user requesting for data)); and
a processor communicatively coupled with the transceiver and the memory ([FIG. 2] processor 208 coupled to interface 206, storage 210 and memory 220 over bus 204), wherein the processor configured to;
receive, using the transceiver, a received webhook event from a mobile application ([col. 26, ls. 32-45] logged event (i.e. received event that is logged) [col. 25, ls. 17-24] of robotic processes (i.e. mobile application) on the platform [col. 10, ls. 15-62] reports generated by the reporting module can be stored within the data stores, reporting module can trigger alerts or notifications to users when specific events have been detected, e.g. real-time, etc. or triggers (i.e. a webhook, see codeburst.io/what-are-webhooks-b04ec2bf9ca2 wherein webhooks are defined as a concept of event reaction, e.g. calling client side application anytime the server side has something new to report to the client, e.g. pushing data in real-time or when triggered without user requesting for data)), wherein the received webhook event is triggered by an orchestrator for robotic automation ([col. 25, ls. 17-24] RPA controller 112 monitors robotic processes on the RPA platform 106 utilizing the monitoring module [col. 10, ls. 15-62] specific events have been detected, e.g. by monitoring module (i.e. from RPA platform 106, e.g. event occurred (i.e. triggered) the RPA platform); reports generated by the reporting module can be stored within the data stores, reporting module can trigger alerts or notifications to users when specific events have been detected, e.g. real-time, etc. or triggers (i.e. a webhook, see codeburst.io/what-are-webhooks-b04ec2bf9ca2 wherein webhooks are defined as a concept of event reaction, e.g. calling client side application anytime the server side has something new to report to the client, e.g. pushing data in real-time or when triggered without user requesting for data)),
transmit, using the transceiver, a push notification to a respective device for the notification ([col. 10, ls. 43-62] reporting module can be utilized to send reports or alerts to the dashboard 120, e.g. as push notifications [col. 7, ls. 56-col. 8, ls. 29] Virtual resource management system 100 with (VRMS) 102, including a dashboard (i.e. report/alert meant to be sent to VRMS for display on dashboard, e.g. a respective device)), 
Ganesan does not explicitly disclose:
inspect, using the memory, the received event for duplicates and discard duplicate events,
determine, using the memory, a respective device from the plurality of devices for the received event,
group, using the memory, the received event with other events for the respective device to form a batch notification, wherein the received event is grouped based on a time when the received event is received,
transmit, using the transceiver, a push notification to the respective device for the batch notification, wherein the push notification is a single notification send request having a notification and other notifications for an event type.
However, Busjaeger discloses:
inspect, using the memory, the received event for duplicates ([0092] event processors enforce constraints, e.g. event.insert could return an error indicating that a constraint has been violated (i.e. validity) or that the event is a duplicate entry) and discard duplicate events ([0016] event is written only once and avoid record duplicates (i.e. discarded from consideration for appending into the records [0092] e.g. insufficient inventory (i.e. using memory to determine duplicates)),
group, using the memory, the received event with other events to form a batch notification ([0102] events to be batched or grouped together [0052] event messages sent in batches (i.e. batch notification)), wherein the received event is grouped based on a time when the received event is received, ([0023] events can be batched and written to the event log at the same time [0102] e.g. received within a predefined or configured period of time may be batched, e.g. 10 milliseconds),
transmit a push notification to the respective device for the batch notification ([0052] event messages sent in batches), wherein the push notification is a single notification send request having a notification and other notifications for an event type ([0082] ES_Event to indicate the different types of events that can be appended to the event log (i.e. for single type only a single type of event can be appended to log, e.g. events of similar types)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan in view of Busjaeger to have inspected received webhook events for duplicates and batch events for notification to a device based on a predetermined timer, also further transmitting a request to send the notification with other notifications of a single type. One of ordinary skill in the art would have been motivated to do so to batch events to be written to an event log at the same time within a period of time, and enforces constraints on events such as constraint violations or duplicate entries, and further allow a user to indicate the type of events that can be appended to the event log for events to be received (Busjaeger, [0023] [0082] [0092] [0102]).
	Ganesan-Busjaeger do not explicitly disclose:
determine, using the memory, a respective device from the plurality of devices for the received event,
group, using the memory, the received event with other events for the respective device to form a batch notification, 
However, Alghamdi discloses:
determine, using the memory, a respective device from the plurality of devices for the received event ([FIG. 2, pg. 558] activity based cloud sending model, e.g. aggregates and sends the push messages to subscribing users on specific devices denoted by red dot, e.g. respective device from plurality of devices for a subscriber),
group, using the memory, the received event with other events for the respective device to form a batch notification ([pg. 558] aggregates (i.e. groups) the push messages to be sent towards subscribing users (i.e. sent to the respective device from a plurality of devices for a subscriber based on the ABCS model set forth above)),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Busjaeger in view of Alghamdi to have determined a respective device from the plurality of devices for the received event so as to group the received event with other events for the respective device to form a batch notification. One of ordinary skill in the art would have been motivated to do so to aggregate and send push messages towards subscribing users where reducing a number of unnecessary duplicate notification messages by delivering notification events to the right device at the right time (Alghamdi, [pg. 557-558] [pg. 561]).
Regarding claim 2, Ganesan-Busjaeger-Alghamdi disclose:
The cloud server of claim 1, set forth above,
Ganesan discloses:
wherein the received webhook event includes one or more of a job faulted event ([col. 31, ls. 24-44] monitoring module 114 can determine real-time statuses of resources, such as of robotic processes, e.g. failure, etc. [col. 10, ls. 15-62] reports generated by the reporting module can be stored within the data stores, reporting module can trigger alerts or notifications to users when specific events have been detected, e.g. real-time, etc. or triggers (i.e. a webhook, see codeburst.io/what-are-webhooks-b04ec2bf9ca2 wherein webhooks are defined as a concept of event reaction, e.g. calling client side application anytime the server side has something new to report to the client, e.g. pushing data in real-time or when triggered without user requesting for data)), a schedule faulted event, a queue transaction failure event, or a queue transaction abandoned event.
Regarding claim 3, Ganesan-Busjaeger-Alghamdi disclose:
The cloud server of claim 1, set forth above,
Ganesan discloses:
wherein a push notification is sent via a push notification service ([col. 10, ls. 43-62] alerts sent via any other electronic alert medium (i.e. service), e.g. push notifications).
Ganesan does not explicitly disclose:
wherein the push notification is a single notification send request having a notification and other notifications for an event type.
However, Busjaeger discloses:
wherein the push notification is a single notification send request having a notification and other notifications for an event type ([0082] ES_Event to indicate the different types of events that can be appended to the event log (i.e. for single type only a single type of event can be appended to log, e.g. events of similar types)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Busjaeger-Alghamdi to have sent the notification with other notifications of a single type. One of ordinary skill in the art would have been motivated to do so to batch events to be written to an event log at the same time within a period of time, and enforces constraints on events such as constraint violations or duplicate entries, and further allow a user to indicate the type of events that can be appended to the event log for events to be received (Busjaeger, [0023] [0082] [0092] [0102]).
Regarding claim 4, Ganesan-Busjaeger-Alghamdi disclose:
The cloud server of claim 1, set forth above,
Ganesan discloses:
wherein the processor is further configured to transmit a push notification after a timer has elapsed ([col. 10, ls. 43-62] reports and alerts provided by reporting module can be provided at specific intervals (i.e. timer)).  
Ganesan does not explicitly disclose:
wherein the push notification is a single notification send request having a notification and other notifications for an event type.
However, Busjaeger discloses:
wherein the push notification is a single notification send request having a notification and other notifications for an event type ([0082] ES_Event to indicate the different types of events that can be appended to the event log (i.e. for single type only a single type of event can be appended to log, e.g. events of similar types)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Busjaeger-Alghamdi to have sent the notification with other notifications of a single type. One of ordinary skill in the art would have been motivated to do so to batch events to be written to an event log at the same time within a period of time, and enforces constraints on events such as constraint violations or duplicate entries, and further allow a user to indicate the type of events that can be appended to the event log for events to be received (Busjaeger, [0023] [0082] [0092] [0102]).
Regarding claims 10-13, and 19-20, they do not further define nor teach over the limitations of claims 1-4 , therefore, claims 10-13, and 19-20 are rejected for at least the same reasons set forth above as in claims 1-4 .
Claim 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Busjaeger-Alghamdi in view of Raman et al. (US-20180288736-A1) hereinafter Raman.
Regarding claim 7, Ganesan-Busjaeger-Alghamdi disclose:
The cloud server of claim 1, set forth above,
Ganesan-Busjaeger-Alghamdi do not explicitly disclose:
wherein the processor is configured to queue a plurality of notifications including the push notification.  
However, Raman discloses:
wherein the processor is configured to queue a plurality of notifications including a push notification ([0027] [0095] group related notifications into a cumulative notification and send them at scheduled intervals (i.e. queuing notifications to be sent)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Busjaeger-Alghamdi in view of Raman to have queued notifications including the push notification that comprises multiple notifications for an event type. One of ordinary skill in the art would have been motivated to do so to send cumulative notifications at scheduled intervals (Raman, [0095]).
Regarding claim 8, Ganesan-Busjaeger-Alghamdi-Raman disclose:
The cloud server of claim 7, set forth above, wherein the processor is further configured to:
Ganesan-Busjaeger-Alghamdi do not explicitly disclose:
queue the plurality of notifications based on one or more of a push ID token that identifies a mobile device the received webhook event is intended for, an event type, and an event ID that identifies an event.  
However, Raman discloses:
queue the plurality of notifications based on one or more of a push ID token that identifies a mobile device the received webhook event is intended for, an event type ([0027] [0057] [0095] cumulative notifications sent at scheduled intervals, e.g. related notifications grouped, such as by same issue/class (i.e. event type)), and an event ID that identifies an event.  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Busjaeger-Alghamdi-Raman to have queued notifications based on one or more of a push ID token that identifies an event type. One of ordinary skill in the art would have been motivated to do so to send cumulative notifications at scheduled intervals (Raman, [0095]).
Regarding claims 16-17, they do not further define nor teach over the limitations of claims 7-8, therefore, claims 16-17 are rejected for at least the same reasons set forth above as in claims 7-8.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Busjaeger-Alghamdi in view of Algieri et al. (US-20180276142-A1) hereinafter Algieri.
Regarding claim 6, Ganesan-Busjaeger-Alghamdi disclose:
The cloud server of claim 1, set forth above, wherein the processor is further configured to:
Ganesan-Busjaeger-Alghamdi do not explicitly disclose:
purge all data related to the push notification from the memory after transmitting of the push notification.  
However, Algieri discloses:
purge all data related to the push notification from the memory after transmitting of the push notification ([0011] in response to receiving the notification, freeze a cache of the storage array (i.e. run-time memory) and flush (i.e. purge) data in the cache to a persistent storage, wherein to receive a notification requires the notification to be sent, without sending of a notification it would not be received).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Busjaeger-Alghamdi in view of Algieri to have purged all data related to the notification from the run-time memory upon sending of the notification. One of ordinary skill in the art would have been motivated to do so to flush data to a persistent storage (Algieri, [0011]).
Regarding claim 15, it does not further define nor teach over the limitations of claim 6, therefore, claim 15 is rejected for at least the same reasons set forth above as in claim 6.
Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Busjaeger-Alghamdi in view of Shavell et al. (US-10291730-B1) hereinafter Shavell.
Regarding claim 9, Ganesan-Busjaeger-Alghamdi disclose:
The cloud server of claim 1, set forth above,
Ganesan-Busjaeger-Alghamdi do not explicitly disclose:
wherein the processor sets a maximum number of requests from the orchestrator.  
However, Shavell discloses:
wherein the processor sets a maximum number of requests from the orchestrator ([col. 9, ls. 15-34] determine/calculate a maximum number of requests [col. 5, ls. 1-11] e.g. maximum number of requests that the service provider can serve over a given timeframe, e.g. process a request associated with a push notification event).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Busjaeger-Alghamdi in view of Shavell to have set a maximum number of requests from the orchestrator. One of ordinary skill in the art would have been motivated to do so to determine the resources needed to process a request (Shavell, [col. 5, ls. 1-11]).
Regarding claim 18, it does not further define nor teach over the limitations of claim 9, therefore, claim 18 is rejected for at least the same reasons set forth above as in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrey et al. (US-20160092449-A1) DATA RATING;
Jenkins et al. (US-20090249446-A1) METHOD AND SYSTEM FOR MANAGING ENTERPRISE CONTENT;
Baskaran et al. (US-20140324192-A1) USER ACTIVITY-BASED MODE CREATION IN AN AUTOMATION SYSTEM;
Pellant et al. (US-20160253606-A1) BUSINESS PROCESS CROWD SOURCING WITH DYNAMIC GROUP DISCOVERY AND SOCIAL PUSH COMMUNICATIONS;
Spanier (US-20140025321-A1) SYSTEM AND METHOD FOR PERFORMING DATA TRANSFERS IN AN INTELLIGENT ELECTRONIC DEVICE;
Carty et al. (US-20140207486-A1) HEALTH MANAGEMENT SYSTEM;
Gunzert et al. (US-20180164778-A1) METHOD AND SYSTEM FOR MONITORING A PLANT OF PROCESS AUTOMATION;
Millington et al. (US-20210092551-A1) SYSTEM AND METHOD FOR PROCESSING VEHICLE EVENT DATA FOR JOURNEY ANALYSIS;
Krishnan et al. (US-11115459-B2) GENERIC AND CONFIGURABLE TECHNIQUE FOR WEBHOOK VALIDATION WITH ARBITRARY APPLICATIONS;
Reddy et al. (US-20190306173-A1) ALERT AMERT CONTRACTS CONFIGURED TO MANAGE AND RESPOND TO ALERTS RELATED TO CODE;
ZHOU et al. (US-20200402058-A1) SYSTEMS AND METHODS FOR REAL-TIME PROCESSING OF DATA STREAMS;
Liu et al. (US-20170091809-A1) TRACKING INTERACTION WITH SPONSORED AND UNSPONSORED CONTENT;
Swaminathan et al. (US-20190095991-A1) COMPUTER-IMPLEMENTED MORTGAGE PROCESSING SYSTEM AND METHOD FOR FACILITATING A MORTGAGE FULFILLMENT PROCESS;
Allen, IV et al. (US-20180345489-A1) ROBOTICS PROCESS AUTOMATION MACRO BOT;
Sturtivant (US-20190286736-A1) RESOURCE-EFFICIENT RECORD PROCESSING IN UNIFIED AUTOMATION PLATFORMS FOR ROBOTIC PROCESS AUTOMATION;
Chi et al. (US-20100198813-A1) SYSTEMS AND METHODS FOR A SEARCH ENGINE RESULTS PAGE RESEARCH ASSISTANT;
Zriashchev et al. (US-20170289252-A1) WALL CLOCK WITH CLOCK FACE AS A DISPLAY FOR DISPLAYING INFORMATION FROM A PLURALITY OF DEVICES IN THE INTERNET OF THINGS;
Stachura (US-10216494-B2) SPREADSHEET-BASED SOFTWARE APPLICATION DEVELOPMENT;
BODIN et al. (US-20200160458-A1) SYSTEM AND METHOD FOR GENERATING ACTIONABLE INTELLIGENCE BASED ON PLATFORM AND COMMUNITY ORIGINATED DATA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453            
 
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453